                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

The Terraces Condominium Association
                                              Plaintiff,
v.                                                         Case No.: 1:19−cv−06028
                                                           Honorable John Robert Blakey
Insurance Company of Greater New York
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 13, 2020:


         MINUTE entry before the Honorable John Robert Blakey: Based upon the
representations in the parties' status report [29], fact discovery is hereby extended to
9/30/20, and expert discovery is extended to 12/20/20. The parties shall file an updated
joint status report by 12/1/20, confirming that they are on track to meet these deadlines
and confirming their intent to file dispositive motions. The parties shall file any motions
for summary judgment by 1/22/21, with responses due 2/12/20, and replies due 2/19/21.
The Court will set revised trial−related dates, if necessary, in a future order. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
